Citation Nr: 0811041	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO.  06-28 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial compensable rating for an intimal 
tear of the abdominal aorta, granted under 38 U.S.C. § 1151.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
December 1954.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

This case was advanced on the docket for good cause. 38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board believes that further development is required 
before this claim can be decided.  The Board notes that 38 
C.F.R. § 4.104, Diagnostic Code 7110, under which the 
veteran's disability has been analogously rated as an aortic 
aneurysm, additionally provides that residuals of surgical 
correction should be evaluated according to organ systems 
affected.  The Board believes that the evidence that is 
currently of record allows for neither a proper rating of the 
intimal tear of the abdominal aorta itself nor for accurate 
ratings of any residual symptoms that developed as a result 
of the tear and of any remedial procedures.  

The Board first notes that the veteran has made several 
references to private medical treatment, including Oakwood 
Hospital in Dearborn, Michigan, and the Henry Ford Hospital 
System.  The Board believes that these records may contain 
medical evidence that would allow for a more accurate 
evaluation of the true extent of the veteran's service-
connected disability.  Therefore, the veteran should be 
requested to fill out the necessary paperwork to authorize 
the release of these medical records to VA and should be told 
that he can alternatively obtain and submit any such records 
himself.  

The Board also believes that the February 2006 VA examination 
report of record does not adequately address questions 
concerning the veteran's residual level of overall disability 
resulting from the intimal tear of his abdominal aorta.  The 
Board, therefore, believes that another VA examination should 
be scheduled.  The veteran is requested to bring his MRAs to 
the examination so ensure they are reviewed.  The Board 
emphasizes that the purpose of this examination is to 
determine the level of disability that has resulted from the 
veteran's service-connected disability, both as a result of 
the surgery itself and due to any subsequent procedures that 
became necessary in order to correct the intimal tear of the 
abdominal aorta.  

In light of the history of this particular claim, the Board 
believes that any future VA examinations should not take 
place at the Detroit VA Medical Center (VAMC).  The Board 
notes that the VAMC in Ann Arbor, Michigan, may not be much 
further away from the veteran's home.  Before any new VA 
examination is scheduled, the AMC should contact the veteran 
and ask him if he would be able to report to an examination 
at the Ann Arbor VAMC, or whether there is another VA medical 
facility to which he can report.  

Finally, on remand, the AMC should take the opportunity to 
ensure the notice requirements of the Veterans Claims 
Assistance Act (VCAA), as recently clarified by the United 
States Court of Appeals for Veterans Claims (Court), have 
been satisfied.  See Vazquez-Flores v. Peake, -- Vet. App. --
, No. 05-0355, 2008 WL 239951 (Jan. 30, 2008).

Accordingly, the case is REMANDED for the following action:

1. The AMC must provide notice as required 
by Vazquez-Flores v. Peake, -- Vet. App. -
-, No. 05-0355, 2008 WL 239951 (Jan. 30, 
2008).

2.  The AMC should contact the veteran and 
notify him that VA will be scheduling him 
for a VA examination and it is attempting 
to arrange for the examination to take 
place at a VA facility other than the one 
in Detroit.  The veteran should be asked 
whether he would be able to report to a VA 
examination at the Ann Arbor VAMC.  He 
should alternately be given the 
opportunity to identify a more convenient 
VA facility to which he could report.  He 
should also be notified that the 
examination would have to be scheduled at 
the Detroit VAMC if he cannot report to 
another VA facility.

3.  The veteran should be requested to 
provide the names, addresses, and 
approximate dates of treatment for any 
individuals or facilities that may possess 
additional records pertinent to his claim, 
including the Oakwood Hospital in 
Dearborn, Michigan, and the Henry Ford 
Hospital System.  After obtaining any 
necessary authorization from the 
appellant, the AMC must obtain any 
outstanding medical records and associate 
them with the claims file.  The AMC should 
specifically request any VA medical 
records that are not yet a part of the 
record.  If any of the requested records 
do not exist or cannot otherwise be 
obtained, that fact should be noted in the 
claims file.

4.  The veteran should be afforded any 
necessary examinations with individuals 
with the appropriate expertise to 
determine the extent of disability caused 
by the veteran's service-connected intimal 
tear of the abdominal aorta.  The 
veteran's claims file must be made 
available to and be reviewed by each 
examiner.  The veteran should be requested 
to bring his MRAs to the examinations so 
that they may be reviewed.  Each examiner 
should indicate in the examination report 
that the claims file and the MRAs, if 
appropriate, were reviewed.  All tests and 
studies deemed necessary should be 
accomplished and clinical findings should 
be reported in detail.  

The VA examiners should determine the 
extent of disability that has resulted 
from the intimal tear of the abdominal 
aorta that occurred in October 2003.  The 
examiners should specifically discuss any 
disability that developed or was 
aggravated by the intimal tear itself, as 
well as any disability that developed as a 
result of any subsequent procedures or 
treatments that became necessary as a 
result of the intimal tear.

The examination reports should also 
specifically determine the size of the 
tear, should discuss whether it is 
symptomatic, and should discuss whether 
the veteran's disability precludes 
exertion.  

A complete rationale for all opinions must 
be provided.  If an opinion cannot be 
provided without resort to speculation, it 
must be so stated.

5. The AMC must notify the appellant that 
it is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that the 
appellant does not report for an 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address. It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

6. After the above has been completed, and 
after any other development that is deemed 
appropriate, the AMC must readjudicate the 
issue on appeal. If the issue on appeal 
continues to be denied, the veteran must 
be provided a supplemental statement of 
the case. The veteran must then be given 
an appropriate opportunity to respond. 
Thereafter, the case must be returned to 
the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



